                Case 7:18-mc-00466-VB Document 2 Filed 10/09/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________X
                                         )
DAVID MAHER,                             )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )
                                         )                     Case No.: __ Civ. _____ (___)
COMPASS,                                 )
                                         )                     DECLARATION OF
             Defendant.                  )                     KATHY S. MARKS IN
                                         )                     SUPPORT OF MOTION
This document relates to:                )                     TO COMPEL
                                         )
JESSICA MAHER v. DAVID ATKINSON          )
MAHER, E.D.N.Y. Case No. 17 Civ. 0173    )
(ADS) (ARL)                              )
_________________________________________X

         KATHY S. MARKS, declares under penalty of perjury pursuant to 28 U.S.C. § 1746

         1.        I am a partner at Yankwitt LLP, attorneys for David Maher (“Maher”), plaintiff in

the above-captioned action, and defendant in the related action, Jessica Maher v. David Atkinson

Maher, 17 Civ. 0173 (ADS) (ARL), pending in the District Court for the Eastern District of New

York (the “EDNY Action”), and, as such, am fully familiar with the facts and circumstances of

this matter.

         2.        I submit this Declaration in support of Maher’s motion for an order compelling

defendant Compass to produce certain documents responsive to a subpoena deuces tecum issued

in connection with the EDNY Action.

         3.        In the EDNY Action, Jessica Maher, a licensed real estate broker, has asserted

claims for damages, including emotional distress and lost income, arising out of a December 3,

2015 altercation between Jessica and David Maher. Jessica has been employed by Compass

since 2014.



{00102513 2 }
                Case 7:18-mc-00466-VB Document 2 Filed 10/09/18 Page 2 of 3



         4.        On June 28, 2018, we served Compass, with a subpoena duces tecum in

connection with the EDNY Action (the “Subpoena”). A copy of the Subpoena Duces Tecum and

the Affidavit of Service are annexed as Exhibit A.

         5.        The Subpoena sought production of, inter alia, (1) Jessica’s employee file, (2)

documents reflecting any compensation paid to Jessica, (3) any listings under Jessica’s control

from December 1, 2014 to the present, and the results of any and all sales involving said listings,

(4) documents, including emails, between Jessica and third parties concerning potential listings

or sales for the period December 1, 2014 to the present, (5) documents, including emails,

reflecting communications between Jessica and David Maher for the period December 1, 2014 to

the present, and (6) documents, including emails, for the period December 1, 2014 to the present

reflecting communications to or from Jessica concerning David Maher or any litigation with

David Maher.

         6.        The next day, on June 29, 2018, I spoke with Compass’ General Counsel,

Timothea Letson, on the phone. In that conversation, I explained the relevance of the

communications sought and agreed to enter into a confidentiality stipulation.

         7.        On August 9, 2018, I emailed a signed Confidentiality Stipulation to Ms. Letson.

The Confidentiality Stipulation was also sent to Jessica’s attorney for his signature, which was

obtained on August 13, 2018.

         8.        On August 27, 2018, Compass produced a summary of compensation paid to

Jessica between April 2016 and June 2018, along with certain leasing and brokerage agreements.

Compass did not provide any written response to the Subpoena, and failed to produce any

employee file, emails, correspondence, or any other documents.

         9.        We unsuccessfully attempted to contact Ms. Letson by telephone on August 30



{00102513 2 }                                       2
                Case 7:18-mc-00466-VB Document 2 Filed 10/09/18 Page 3 of 3



and September 4, 2018 regarding the incomplete production, leaving voicemails both times.

         10.       By letter dated September 7, 2018, I advised Ms. Letson of Compass’s failure to

produce responsive documents and requested production no later than September 13, 2018. A

copy of that letter is annexed as Exhibit B.

         11.       On September 13, 2018, I received an email from Ms. Letson stating only that the

Subpoena was inappropriate insofar as it sought correspondence available through parties to the

principal case. A copy of that email is annexed as Exhibit C.

         12.       By letter dated September 18, 2018, I again sought compliance with the

Subpoena, and noted that Compass had waived any objections under Fed. R. Civ. P. 45(d)(2)(B)

by failing to serve written objections within 14 days, and, in any event, had failed to assert a

valid objection to the Subpoena. A copy of that letter is annexed as Exhibit D.

         13.       To date, Compass has neither responded to our letter nor produced additional

documents.

         14.       As set forth in the accompanying memorandum of law, Compass has waived any

objections that may be available and it should be required to produce all of the documents,

including emails, requested by the Subpoena.

Dated: White Plains, New York
       October 9, 2018



                                                       Kathy S. Marks




{00102513 2 }                                      3
